DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrases, “Aspects of the present disclosure” (line 1) and “In certain aspects” (line 2), which can be implied.  See MPEP § 608.01(b):
Appropriate correction is required.

Claim Objections
Claims 1-21 are objected to because of the following informality:  
Claim 1 recites, “-- the RS symbols --” (line 7) and “-- the RS symbols --” (line 13). It is suggested to replace them “-- RS symbols --" and ““-- RS symbols --", respectively for clarity. Claims 9 and 16 are objected to at least based on a similar rational applied to claim 1. 
Claim 4 recites, “an RF symbol” (line 1). It is suggested to replace it with “an RS symbol” for clarity. Claim 11 is objected to at least based on a similar rational applied to claim 4.
Claim 7 recites, “, or subcarrier spacing ... “ (last line). It is suggested to replace it with “, or a subcarrier spacing” for clarity. Claims 8, 14 and 15 are objected to at least based on a similar rational applied to claim 7.
Claims 2-8, 10-15 and 21 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Shao et al (US Publication No. 2021/0168007) and further in view of Cha et al (US Publication No. 2021/0314045).
3GPP1 was cited by the applicant in the IDS received on 10/20/2021. 

Regarding claim 1, 3GPP1 teaches, a method for wireless communications by a user equipment (UE) [section 2.2, a method for 3GPP-based wireless communication by a UE with a base station], comprising: 
receiving from a base station a message, the message indicating a first set of reference signal (RS) symbols and a second set of RS symbols [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., a first set of RS symbols and a second set of RS symbols; note that each RS resource has at least one RS symbols) in different FR2 bands by using separate Rx beams; note that in the 3GPP standard to which 3GPP1 is related to, it is implied that UE receives a message indicating at least one resource symbol]; 
for a first receive beam [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources in different FR2 bands by using separate Rx beams (i.e., for a first receive beam; note that one of the separate Rx beams is considered as a first  receive beam in association with the first set of RS symbols)], 
receiving a first set of RS symbol in a first frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., receiving the first set of RS symbols; note that the performing L1 measurements on RS resources requires receiving RS resource symbols) in different FR2 bands (note that one of the different FR2 bands is considered as the first frequency band)]; and 
performing a signal measurement on one of the RS symbols received in the first frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., performing a signal measurement on a first RS symbol received in the one of the different FR2 bands)]; and 
for a second receive beam [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources in different FR2 bands by using separate Rx beams (i.e., for a second receive beam; note that another of the separate Rx beams is considered as a second receive beam in association with the second set of RS symbols)], 
receiving a second set of RS symbol in a second frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., receiving the second set of RS symbols; note that the performing L1 measurements on RS resources requires receiving RS resource symbols) in different FR2 bands (note that another of the different FR2 bands is considered as the second frequency band)]; and 
performing a signal measurement on one of the RS symbols received in the second frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., performing a signal measurement on a second RS symbol received in another of the different FR2 bands)].   
Although 3GPP1 teaches, “receiving from a base station a message, the message indicating a first set of reference signal (RS) symbols and a second set of RS symbols” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), wherein the first set of RS symbols and the second set of RS symbols overlap in time.
However, Shao teaches, receiving from a base station a message, the message indicating a first set of reference signal (RS) symbols and a second set of RS symbols [FIGS. 2 and 4; ¶0125-0134, (terminal device) receives from a network device first and second information, the first information indicating a time-frequency resource for a first DMRS and the second information indicating a time-frequency resource for a second DMRS], the first set of RS symbols and the second set of RS symbols overlap in time [FIGS. 2 and 4; ¶0135, a time domain resource for the first DMRS overlaps a time domain resource for the second DMRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “a first set of RS symbols and a second set of RS symbols” in the system of 3GPP1 to overlap in time each other, as taught by Shao because it would provide the system with the enhanced flexibility in scheduling resource [¶0003-0004 of Shao].
Although 3GPP1 teaches, “for a first receive beam, receiving a first set of RS symbol in a first frequency band; and performing a signal measurement on one of the RS symbols received in the first frequency band” and “for a second receive beam, receiving a second set of RS symbol in a second frequency band; and performing a signal measurement on one of RS symbols received in the second frequency band”, 3GPP1 in view of Shao does not explicitly teach (see, emphasis), following limitations performed for each frequency band: beam sweeping through a set of receive beams; for each receive beam of the set of receive beams, receiving a respective one of a set of symbols; and performing a signal measurement on the respective one of the set of symbols. 
However, Cha teaches,
beam sweeping through a set of receive beams [FIG. 6; ¶0281, (UE) performs Rx beam sweeping; a set of Rx beams for being swept is implied]	;
for each receive beam of the set of receive beams [FIG. 6; ¶0281, for each Rx beam of the implied set of Rx beams], 
receiving a respective one of a set of symbols [FIG. 6; ¶0281, (the UE) performs Rx beam sweeping over four OFDM symbols for receiving SS/PBCH block #1]; and 
performing a signal measurement on the respective one of the set of symbols [FIG. 6; ¶0281, (the UE) performs Rx beam sweeping over four OFDM symbols and calculate the SSBRI and L1-RSRP for each Rx beam]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Shao with the teachings of Cha since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, 3GPP1 in view of Shao and Cha teaches, all the limitations of claim 1 and particularly, "the signal measurement for at least one of the RS symbols of the first set of RS symbols" and “the signal measurement for at least one of the RS symbols of the second set of RS symbols” as set forth above, and 3GPP1 further teaches, 
generating a report, the report indicating the signal measurement [section 2.2, L1-RSRP measurement for reporting; note that since 3GPP1 describes that the UE performs L1 measurements on two RS resources, “RSRP measurement for reporting” can be considered as generating and transmitting a report indicating the L1-RSRP measurement]; and 
transmitting the report to the base station [section 2.2, L1-RSRP measurement for reporting; note that since 3GPP1 describes that the UE performs L1 measurements on two RS resources, “RSRP measurement for reporting” can be considered as generating and transmitting (to the base station) a report indicating the L1-RSRP measurement].

Regarding claim 4, 3GPP1 in view of Shao and Cha teaches, all the limitations of claim 1 and particularly, “the first set of RS symbols in the first frequency band” and “the second set of RS symbols in the second frequency band” as set forth above, and Cha further teaches, wherein a duration of an RF symbol in the first set of RS symbols is greater than a duration of an RF symbol in the second set of RS symbols [FIG. 3; ¶0093-0097, a duration of an OFDM symbol (when SCS = 15 kHz) is a greater than a duration of an OFDM symbol (when SCS = 30 kHz) in the NR system].  

Regarding claim 5, 3GPP1 in view of Shao and Cha teaches, all the limitations of claim 1 and particularly, "the first frequency band and the second frequency band" as set forth above, and 3GPP1 further teaches, wherein the first frequency band and the second frequency band are separated in frequency [section 2, different (i.e., separated in frequency) FR2 bands].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Shao et al (US Publication No. 2021/0168007) and further in view of Cha et al (US Publication No. 2021/0314045) and further in view of Lin et al (US Publication No. 2020/0107337).

Regarding claim 3, although 3GPP1 in view of Shao and Cha teaches, all the limitations of claim 1 and particularly, “the first frequency band and the second frequency band” to which “different FR2 frequency bands” in 3GPP1 corresponds, 3GPP1 in view of Shao and Cha does not explicitly teach (see, emphasis), the frequency band is above a frequency of 24.25 GHz.
	However, Lin teaches, a frequency band is above a frequency of 24.25 GHz [¶0025, FR2 which is in the range of about 28 GHz where millimeter wave (mmW) resides].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Shao and Cha with the teachings of Lin since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Shao et al (US Publication No. 2021/0168007) and further in view of Cha et al (US Publication No. 2021/0314045) and further in view of Kwon et al (US Publication No. 2021/0314934).
Kwon claims priority of US Provisional Application No. 63/006,134 filed on 04/07/2020, thus Kwon is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 04/10/2020.

Regarding claim 6, although 3GPP1 in view of Shao and Cha teaches, all the limitations of claim 1 as set forth above, 3GPP1 in view of Shao and Cha does not explicitly teach (see, emphasis), determining a first number of symbols; determining a second number of symbols; generating a request message indicating the first number of symbols and the second number of symbols; and transmitting the request message to the base station.  
	However, Kwon teaches,
determining a first number of symbols [FIG. 5; ¶0048 and 0062; table 6, (UE 32) identifies/calculates the number of symbols; further see, table 6 (line 3), “reducedSymbol-FR1-DL”(i.e., first number of symbols) indicating the number of symbols intended to be allocated to a DL] (US Prov. App. No: 63/006,134; see, page 6, section 4.2, FIG. 4-4); 
determining a second number of symbols [FIG. 5; ¶0048 and 0062-0063; table 6, (UE 32) identifies/calculates the number of symbols; further see, table 6 (line 7), “reducedSymbol-FR2-DL” (i.e., second number of symbols) indicating the number of symbols intended to be allocated to a DL] (US Prov. App. No: 63/006,134; see, page 6, section 4.2, FIG. 4-4); 
generating a request message indicating the first number of symbols and the second number of symbols [FIG. 5; ¶0048 and 0062-0063; table 6, (UE 32) generates overheating assistance information including the contents of table 6 which indicates “reducedSymbol-FR1-DL”(i.e., first number of symbols) and “reducedSymbol-FR2-DL”(i.e., second number of symbols)] (US Prov. App. No: 63/006,134; see, page 6, section 4.2, FIG. 4-4); and 
transmitting the request message to the base station [FIG. 5; ¶0048 and 0062-0063, (the UE 32) transmits the overheating assistance information to base station] (US Prov. App. No: 63/006,134; see, page 6, section 4.2, FIG. 4-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in 3GPP1 in view of Shao and Cha to include the above-mentioned features, as taught by Kwon because it would provide the system with the enhanced capability of preventing overheating of user equipment [¶0048 of Kwon] (US Prov. App. No: 63/006,134; see, page 1, section 2).  

Regarding claim 7, 3GPP1 in view of Shao, Cha and Kwon teaches, all the limitations of claim 6 and particularly, "determining the first number of RS symbols" and “determining the second number of RS symbols” as set forth above, and Kwon further teaches,  
determining the first number of RS symbols based on at least one of a temperature of the UE in the first frequency band [FIG. 5; ¶0048 and 0062-0063, (UE 32) identifies/calculates the number of symbols based on a detected temperature of the UE; further see, table 6 (line 3), “reducedSymbol-FR1-DL” (i.e., first number of symbols) indicating the number of symbols intended to be allocated to a DL, and note that the reducedSymbol-FR1-DL” (i.e., first number of symbols in the first band) is determined based on a temperature of the UE] (US Prov. App. No: 63/006,134; pages 1 and 10, sections 2, 4 and 6).  

Regarding claim 8, 3GPP1 in view of Shao, Cha and Kwon teaches, all the limitations of claim 7 and particularly, "determining the first number of RS symbols" and “determining the second number of RS symbols” as set forth above, and Kwon further teaches,  
determining the second number of RS symbols based on at least one of a temperature of the UE in the second frequency band [FIG. 5; ¶0048 and 0062-0063, (UE 32) identifies/calculates the number of symbols based on a detected temperature of the UE; further see, table 6 (line 7), “reducedSymbol-FR2-DL” (i.e., second number of symbols) indicating the number of symbols intended to be allocated to a DL, and note that the reducedSymbol-FR2-DL” (i.e., second number of symbols in the second band) is determined based on a temperature of the UE] (US Prov. App. No: 63/006,134; pages 1 and 10, sections 2, 4 and 6).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Shao et al (US Publication No. 2021/0168007) and further in view of Yang et al (US Publication No. 2019/0364438).

Regarding claim 9, 3GPP1 teaches, a method for wireless communications by a user equipment (UE) [section 2.2, a method for 3GPP-based wireless communication by a UE with a base station], comprising: 
receiving from a base station a message, the message indicating a first set of reference signal (RS) symbols and a second set of RS symbols [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., a first set of RS symbols and a second set of RS symbols; note that each RS resource has at least one RS symbols) in different FR2 bands by using separate Rx beams; note that in the 3GPP standard to which 3GPP1 is related to, it is implied that UE receives a message indicating at least one resource symbol]; 
for a first beam [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources in different FR2 bands by using separate Rx beams (i.e., for a first beam; note that one of the separate Rx beams is considered as a first beam in association with the first set of RS symbols)], 
processing a first set of RS symbol in a first frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., processing the first set of RS symbols; note that the performing L1 measurements on RS resources requires processing RS resource symbols) in different FR2 bands (note that one of the different FR2 bands is considered as the first frequency band)]; and 
for a second beam [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources in different FR2 bands by using separate Rx beams (i.e., for a second beam; note that another of the separate Rx beams is considered as a second beam in association with the second set of RS symbols)], 
processing a second set of RS symbol in a second frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., receiving the second set of RS symbols; note that the performing L1 measurements on RS resources requires processing RS resource symbols) in different FR2 bands (note that another of the different FR2 bands is considered as the second frequency band)].
Although 3GPP1 teaches, “receiving from a base station a message, the message indicating a first set of reference signal (RS) symbols and a second set of RS symbols” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), wherein the first set of RS symbols and the second set of RS symbols overlap in time.
However, Shao teaches, receiving from a base station a message, the message indicating a first set of reference signal (RS) symbols and a second set of RS symbols [FIGS. 2 and 4; ¶0125-0134, (terminal device) receives from a network device first and second information, the first information indicating a time-frequency resource for a first DMRS and the second information indicating a time-frequency resource for a second DMRS], the first set of RS symbols and the second set of RS symbols overlap in time [FIGS. 2 and 4; ¶0135, a time domain resource for the first DMRS overlaps a time domain resource for the second DMRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “a first set of RS symbols and a second set of RS symbols” in the system of 3GPP1 to overlap in time each other, as taught by Shao because it would provide the system with the enhanced flexibility in scheduling resource [¶0003-0004 of Shao].
Although 3GPP1 teaches, “for a first beam, processing a first set of RS symbol in a first frequency band” and “for a second beam, processing a second set of RS symbol in a second frequency band; and performing a signal measurement on one of RS symbols received in the second frequency band”, 3GPP1 in view of Shao does not explicitly teach (see, emphasis), following limitations performed for each frequency band: beam sweeping through a set of transmit beams; for each transmit beam of the set of transmit beams, transmitting a respective one of a set of symbols.
However, Yang teaches, 
beam sweeping through a set of transmit beams [¶0140-0144, a UE tx beam is changed one or more times in each symbol; note that a set of transmit beams for being swept is implied]; and
for each transmit beam of the set of transmit beams [¶0140-0144, for each UE Tx beam of the implied set of UE Tx beams], transmitting a respective one of a set of symbols [¶0140-0144, transmitting an SRS in a plurality of symbols, and a UE tx beam for beam-sweep SRS is changed on a symbol, thus a respective one of a plurality of symbols is transmitted for each UE Tx being swept].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Shao with the teachings of Yang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, 3GPP1 in view of Shao and Yang teaches, all the limitations of claim 9 and particularly, "the first frequency band and the second frequency band" as set forth above, and 3GPP1 further teaches, wherein the first frequency band and the second frequency band are separated in frequency [section 2, different (i.e., separated in frequency) FR2 bands].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Shao et al (US Publication No. 2021/0168007) and further in view of Yang et al (US Publication No. 2019/0364438) and further in view of Lin et al (US Publication No. 2020/0107337).

Regarding claim 10, although 3GPP1 in view of Shao and Yang teaches, all the limitations of claim 9 and particularly, “the first frequency band and the second frequency band” to which “different FR2 frequency bands” in 3GPP1 corresponds, 3GPP1 in view of Shao and Yang does not explicitly teach (see, emphasis), the frequency band is above a frequency of 24.25 GHz.
	However, Lin teaches, a frequency band is above a frequency of 24.25 GHz [¶0025, FR2 which is in the range of about 28 GHz where millimeter wave (mmW) resides].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Shao and Yang with the teachings of Lin since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Shao et al (US Publication No. 2021/0168007) and further in view of Yang et al (US Publication No. 2019/0364438) and further in view of Cha et al (US Publication No. 2021/0314045).

Regarding claim 11, although 3GPP1 in view of Shao and Yang teaches, all the limitations of claim 9 and particularly, “the first set of RS symbols in the first frequency band” and “the second set of RS symbols in the second frequency band” as set forth above, 3GPP1 in view of Shao and Yang does not explicitly teach (see, emphasis), a duration of an RF symbol in the first set of RS symbols is greater than a duration of an RF symbol in the second set of RS symbols. 
However, Cha further teaches, wherein a duration of an RF symbol in the first set of RS symbols is greater than a duration of an RF symbol in the second set of RS symbols [FIG. 3; ¶0093-0097, a duration of an OFDM symbol (when SCS = 15 kHz) is a greater than a duration of an OFDM symbol (when SCS = 30 kHz) in the NR system]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Shao and Yang with the teachings of Chan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Shao et al (US Publication No. 2021/0168007) and further in view of Yang et al (US Publication No. 2019/0364438) and further in view of Kwon et al (US Publication No. 2021/0314934).

Regarding claim 13, although 3GPP1 in view of Shao and Yang teaches, all the limitations of claim 9 as set forth above, 3GPP1 in view of Shao and Yang does not explicitly teach (see, emphasis), determining a first number of symbols; determining a second number of symbols; generating a request message indicating the first number of symbols and the second number of symbols; and transmitting the request message to the base station.  
	However, Kwon teaches,
determining a first number of symbols [FIG. 5; ¶0048 and 0062; table 6, (UE 32) identifies/calculates the number of symbols; further see, table 6 (line 3), “reducedSymbol-FR1-DL”(i.e., first number of symbols) indicating the number of symbols intended to be allocated to a DL] (US Prov. App. No: 63/006,134; see, page 6, section 4.2, FIG. 4-4); 
determining a second number of symbols [FIG. 5; ¶0048 and 0062-0063; table 6, (UE 32) identifies/calculates the number of symbols; further see, table 6 (line 7), “reducedSymbol-FR2-DL” (i.e., second number of symbols) indicating the number of symbols intended to be allocated to a DL] (US Prov. App. No: 63/006,134; see, page 6, section 4.2, FIG. 4-4); 
generating a request message indicating the first number of symbols and the second number of symbols [FIG. 5; ¶0048 and 0062-0063; table 6, (UE 32) generates overheating assistance information including the contents of table 6 which indicates “reducedSymbol-FR1-DL”(i.e., first number of symbols) and “reducedSymbol-FR2-DL”(i.e., second number of symbols)] (US Prov. App. No: 63/006,134; see, page 6, section 4.2, FIG. 4-4); and 
transmitting the request message to the base station [FIG. 5; ¶0048 and 0062-0063, (the UE 32) transmits the overheating assistance information to base station] (US Prov. App. No: 63/006,134; see, page 6, section 4.2, FIG. 4-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in 3GPP1 in view of Shao and Yang to include the above-mentioned features, as taught by Kwon because it would provide the system with the enhanced capability of preventing overheating of user equipment [¶0048 of Kwon] (US Prov. App. No: 63/006,134; see, page 1, section 2).  

Regarding claim 14, 3GPP1 in view of Shao, Yang and Kwon teaches, all the limitations of claim 13 and particularly, "determining the first number of RS symbols" and “determining the second number of RS symbols” as set forth above, and Kwon further teaches,  
determining the first number of RS symbols based on at least one of a temperature of the UE in the first frequency band [FIG. 5; ¶0048 and 0062-0063, (UE 32) identifies/calculates the number of symbols based on a detected temperature of the UE; further see, table 6 (line 3), “reducedSymbol-FR1-DL” (i.e., first number of symbols) indicating the number of symbols intended to be allocated to a DL, and note that the reducedSymbol-FR1-DL” (i.e., first number of symbols in the first band) is determined based on a temperature of the UE] (US Prov. App. No: 63/006,134; pages 1 and 10, sections 2, 4 and 6).  

Regarding claim 15, 3GPP1 in view of Shao, Yang and Kwon teaches, all the limitations of claim 14 and particularly, "determining the first number of RS symbols" and “determining the second number of RS symbols” as set forth above, and Kwon further teaches,  
determining the second number of RS symbols based on at least one of a temperature of the UE in the second frequency band [FIG. 5; ¶0048 and 0062-0063, (UE 32) identifies/calculates the number of symbols based on a detected temperature of the UE; further see, table 6 (line 7), “reducedSymbol-FR2-DL” (i.e., second number of symbols) indicating the number of symbols intended to be allocated to a DL, and note that the reducedSymbol-FR2-DL” (i.e., second number of symbols in the second band) is determined based on a temperature of the UE] (US Prov. App. No: 63/006,134; pages 1 and 10, sections 2, 4 and 6).

Claims 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Cha et al (US Publication No. 2021/0314045) and further in view of Harada et al (US Publication No. 2020/0288417).

Regarding claim 16, 3GPP1 teaches, a method for wireless communications by a user equipment (UE) [section 2.2, a method for 3GPP-based wireless communication by a UE with a base station], comprising: 
for a first receive beam [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources in different FR2 bands by using separate Rx beams (i.e., for a first receive beam; note that one of the separate Rx beams is considered as a first  receive beam in association with the first set of RS symbols)], 
receiving a first set of RS symbol in a first frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., receiving the first set of RS symbols; note that the performing L1 measurements on RS resources requires receiving RS resource symbols) in different FR2 bands (note that one of the different FR2 bands is considered as the first frequency band)]; and 
performing a signal measurement on one of the RS symbols received in the first frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., performing a signal measurement on a first RS symbol received in the one of the different FR2 bands)]; and 
for a second receive beam [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources in different FR2 bands by using separate Rx beams (i.e., for a second receive beam; note that another of the separate Rx beams is considered as a second receive beam in association with the second set of RS symbols)], 
receiving a second set of RS symbol in a second frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., receiving the second set of RS symbols; note that the performing L1 measurements on RS resources requires receiving RS resource symbols) in different FR2 bands (note that another of the different FR2 bands is considered as the second frequency band)]; and 
performing a signal measurement on one of the RS symbols received in the second frequency band [section 2.2, the UE shall be able to simultaneously perform L1 measurements on two RS resources (i.e., performing a signal measurement on a second RS symbol received in another of the different FR2 bands)]. 
Although 3GPP1 teaches, “for a first receive beam, receiving a first set of RS symbol in a first frequency band; and performing a signal measurement on one of the RS symbols received in the first frequency band” and “for a second receive beam, receiving a second set of RS symbol in a second frequency band; and performing a signal measurement on one of RS symbols received in the second frequency band”, 3GPP1 in view of Shao does not explicitly teach (see, emphasis), following limitations performed for each frequency band: beam sweeping through a set of receive beams; for each receive beam of the set of receive beams, receiving a respective one of a set of symbols; and performing a signal measurement on the respective one of the set of symbols. 
However, Cha teaches,
beam sweeping through a set of receive beams [FIG. 6; ¶0281, (UE) performs Rx beam sweeping; a set of Rx beams for being swept is implied]	;
for each receive beam of the set of receive beams [FIG. 6; ¶0281, for each Rx beam of the implied set of Rx beams], 
receiving a respective one of a set of symbols [FIG. 6; ¶0281, (the UE) performs Rx beam sweeping over four OFDM symbols for receiving SS/PBCH block #1]; and 
performing a signal measurement on the respective one of the set of symbols [FIG. 6; ¶0281, (the UE) performs Rx beam sweeping over four OFDM symbols and calculate the SSBRI and L1-RSRP for each Rx beam]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Cha since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Although 3GPP1 in view of Cha teaches, “beam sweeping through a first set of receive beams ... beam sweeping through a second set of receive beams” as set forth above, 3GPP1 in view of Cha does not explicitly teach (see, emphasis), 
beam sweeping through a first set of beams over a first time interval; ... beam sweeping through a second set of beams over a second time interval, wherein the second time interval overlaps the first time interval.
However, Harada teaches, beam sweeping through a first set of beams over a first time interval [FIG. 4; ¶0059, performing beam sweeping according to a different pattern at a different frequency; further see (e.g., first row (f0) in FIG. 4), beam sweeping is performed through a set of beams (beam #0 to beam #3) over a transmission duration]; ... beam sweeping through a second set of beams over a second time interval [FIG. 4; ¶0059, performing beam sweeping according to a different pattern at a different frequency; further see (e.g., second row (f1) in FIG. 4), beam sweeping is performed through a set of beams (beam #0 to beam #3) over the transmission duration], wherein the second time interval overlaps the first time interval [FIG. 4; ¶0059, note that the transmission duration in the first row overlaps that of the second row].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in 3GPP1 in view of Cha to include the above-mentioned features, as taught by Harada because it would provide the system with the enhanced capability of efficiently performing measurement while suppressing an increase in an overhead [¶0011-0012 of Harada].

Regarding claim 17, 3GPP1 in view of Cha and Harada teaches, all the limitations of claim 17 and particularly, "for each receive beam of the first set of receive beams, performing a signal measurement on the respective RS symbol received in the first frequency band” and “for each receive beam of the second set of receive beams, performing a signal measurement on the respective RS symbol received in the second frequency band" as set forth above, and Cha further teaches, 
selecting one of the receive beams in a set of receive beams based on the signal measurements for the set of receive beams [¶0137 and 0166, (UE) selects a best beam based on measured characteristics using CSI-RSs; further see, ¶0281, note that the set of beams is implied from the fact that UE performs RX beam sweeping].

Regarding claim 20, 3GPP1 in view of Cha and Harada teaches, all the limitations of claim 16 and particularly, “the first set of RS symbols in the first frequency band” and “the second set of RS symbols in the second frequency band” as set forth above, and Cha further teaches, wherein a duration of each of the RS symbol is greater than a duration of each of the RS symbol [FIG. 3; ¶0093-0097, a duration of an OFDM symbol (when SCS = 15 kHz) is a greater than a duration of an OFDM symbol (when SCS = 30 kHz) in the NR system].  

Regarding claim 21, 3GPP1 in view of Cha and Harada teaches, all the limitations of claim 16 and particularly, "the first frequency band and the second frequency band" as set forth above, and 3GPP1 further teaches, wherein the first frequency band and the second frequency band are separated in frequency [section 2, different (i.e., separated in frequency) FR2 bands].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Cha et al (US Publication No. 2021/0314045) and further in view of Harada et al (US Publication No. 2020/0288417) and further in view of Liu et al (US Publication No. 2017/0033831).

Regarding claim 18, although 3GPP1 in view of Cha and Harada teaches, all the limitations of claim 17 and particularly, "selecting one of the receive beams in a set of receive beams" as set forth above, 3GPP1 in view of Cha and Harada does not explicitly teach (see, emphasis), 
receiving a data signal from a base station using inter-band carrier aggregation in the first frequency band and the second frequency band, wherein receiving the data signal using the inter-band carrier aggregation comprises: 
receiving a first portion of the data signal over one or more carriers in the first frequency band using a receive beam; and 
receiving a second portion of the data signal over one or more carriers in the second frequency band using a receive beam.
	However, Liu teaches,  
receiving a data signal from a base station using inter-band carrier aggregation in the first frequency band and the second frequency band [FIG. 4; ¶0083, (first antenna unit 1) receives a first carrier aggregation signal RX1 (i.e., first frequency band) + RX2 (i.e., second frequency band) of two different carriers], wherein receiving the data signal using the inter-band carrier aggregation comprises: 
receiving a first portion of the data signal over one or more carriers in the first frequency band using a receive beam [FIG. 4; ¶0083, an upper radio frequency subunit 31 receives the first carrier aggregation signal RX1+RX2 to demodulate the first carrier signal RX1; note that it is implied that receiving a signa is based on at least one beam]; and 
receiving a second portion of the data signal over one or more carriers in the second frequency band using a receive beam [FIG. 4; ¶0083, a lower radio frequency subunit 31 receives the first carrier aggregation signal RX1+RX2 to demodulate the second signal RX2; note that it is implied that receiving a signa is based on at least one beam].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in 3GPP1 and Cha and Harada to include the above-mentioned features, as taught by Liu because it would provide the system with the enhanced capability of increasing reception performance [¶0006 and 0100 of Liu].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on RRM impacts of FR2 inter-band CA”, 3GPP TSG-RAN WG4 Meeting #94-e Online, 24th February – 6th March, 2020 (R4-2001582) (hereinafter, “3GPP1”) in view of Cha et al (US Publication No. 2021/0314045) and further in view of Harada et al (US Publication No. 2020/0288417) and further in view of Lin et al (US Publication No. 2020/0107337).

Regarding claim 19, although 3GPP1 in view of Cha and Harada teaches, all the limitations of claim 1 and particularly, “the first frequency band and the second frequency band” to which “different FR2 frequency bands” in 3GPP1 corresponds, 3GPP1 in view of Cha and Harada does not explicitly teach (see, emphasis), the frequency band is above a frequency of 24.25 GHz.
	However, Lin teaches, a frequency band is above a frequency of 24.25 GHz [¶0025, FR2 which is in the range of about 28 GHz where millimeter wave (mmW) resides].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Cha and Harada with the teachings of Lin since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Komati et al (US Publication No. 2017/0048768) [¶0063]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469